department of the treasury internal_revenue_service washington d c 2u1u1 government entities jan uniform issue list ses tep rt legend taxpayer a individual a individual b bank m bank n iraa amount a amount b dear this is in response to a ruling_request submitted by your authorized representative dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date individual a who had power of attomey for taxpayer a's health care and property withdrew amount a from ira a at bank m without her knowledge or consent on date individual a deposited amount a into a certificate of deposit at bank n his and his wife's name in upon discovering the withdrawal from ira a taxpayer a made arrangements to retrieve the funds from individual a at taxpayer a’s request individual a retrieved amount a from bank n in the form of a check for amount b amount a plus earned interest on august 201v16093 the check was made out to bank m fob taxpayer a individual taxpayer a's new power_of_attorney received the check for amount b on date after the day rollover period had expired on date individual b attempted to deposit amount a into an ira at bank m bank m would not accept the deposit because the day rollover period had expired based on the above facts and representations you request a ruling that the intemal revenue service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributes as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ra is maintained if j the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan ather than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may nat exceed the portion of the amount received which is includibte in gross_income determined without regard to sec_408 sec_408b of the code provides that sec_408 does not apply fo any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ra which was not includible in gross_income because of the application of sec_408 sec_408 3xd of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 a the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case is consistent with taxpayer a’s assertion that amount a was withdrawn from ira a without taxpayer a’s knowledge or consent therefore pursuant to sec_408 d i of the code the service hereby waives the day rollover requirement with respect to the distribution of amount a from ira a taxpayer ais granted a period of days from the issuance af this ruling letter to roll over no more than amount a minus all required minimum cistributions provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a minus all required minimum distributions will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions af any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at ee wa carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice co
